      Case 4:19-cv-01106 Document 90 Filed on 04/08/20 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                         IN THE UNITED STATES DISTRICT COURT                              April 08, 2020
                         FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                   HOUSTON DIVISION

PATRICK HENRY MURPHY,                            §
                                                 §
           Plaintiff,                            §
                                                 §
v.                                               §
                                                 §          CIVIL ACTION NO. H-19-1106
TDCJ EXECUTIVE DIRECTOR,                         §
BRYAN COLLIER, et al.,                           §
                                                 §
           Defendants.                           §


                                             ORDER

        This Order modifies the previous Order for Continuance and Extension. (Docket Entry

No. 86).

        It is ORDERED that the trial in this cause shall be continued. A new trial date will be set

at a later time.

         It is further ORDERED that the deadline for the parties to file proposed findings of fact

and conclusions of law shall be extended to a date to be determined by the Court at a later time.

        SIGNED at Houston, Texas, on April 8, 2020.



                                             _______________________________
                                                   GEORGE C. HANKS, JR.
                                               UNITED STATES DISTRICT JUDGE
